DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al (US 10,063,855, hereafter Suzuki).


As per claim 1, Suzuki discloses a method for decoding video data, the method comprising:
decoding reference information about a current block from a bitstream, wherein the reference information specifies a position of a reference region used to predict the current block (column 17 lines 1 – 18, 45 – 53, and column 18 lines 5 – 17);
determining the reference region for the current block, based on the reference information, wherein the reference region is a pre-reconstructed region spatially adjacent to the current block (column 17 lines 45 – 53 and column 18 lines 5 – 17); and
predicting the current block based on the reference region(column 18 lines 18 – 33).
As per claim 2, Suzuki discloses the method of claim 1, wherein the reference region is determined as one of a plurality of candidate regions, and wherein the plurality of candidate regions include at least one of a first candidate region, a second candidate region, or a third candidate region (column 15 lines 26 – 33).
As per claim 3, Suzuki discloses the method of claim 2, wherein the first candidate region includes a top neighboring region to the current block, the second candidate region includes a 
As per claim 4, Suzuki discloses the method of claim 3, wherein the first candidate region further includes a partial region of a top-right neighboring region to the current block (column 12 lines 4 – 20 and column 20 lines 33 - 52).
As per claim 5, Suzuki discloses the method of claim 3, wherein the second candidate region further includes a partial region of a bottom-left neighboring region to the current block (column 12 lines 4 – 12 and column 20 lines 33 - 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHIKAODILI E ANYIKIRE/           Primary Examiner, Art Unit 2487